       Case 6:19-po-00180-JDP Document 19 Filed 11/02/20 Page 1 of 2


 1   Sean O. Anderson
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       Docket Number: 6:19-po-00180-JDP
12                      Plaintiff,
13                                                    MOTION TO VACATE REVIEW
                                                      HEARING, TERMINATE PROBATION
14    ANGIE B. HONG,                                  AND DISMISS; AND ORDER THEREON
15                      Defendant.
16

17

18          The United States, by and through its representative, Sean O. Anderson hereby moves the

19   Court for an Order to Vacate the review hearing currently scheduled in this matter for November

20   17, 2020, terminate probation and dismiss United States v. Hong, 6:19-po-00180-JDP. The

21   Defendant is in agreement with this request. To date, Defendant has complied with all the terms

22   of unsupervised probation as ordered by this Court on December 10, 2019.

23

24          Dated: November 2, 2020                       /S/ Sean O. Anderson
                                                          Sean O. Anderson
25                                                        Legal Officer
                                                          Yosemite National Park
26
27

28
                                                      1
       Case 6:19-po-00180-JDP Document 19 Filed 11/02/20 Page 2 of 2


 1
                                          ORDER
 2

 3
            Upon application of the United States, and good cause having been shown, the review
 4   hearing scheduled for November 17, 2020 in the above referenced matter, United States v. Hong,
 5   6:19-po-00180-JDP, is vacated, probation is terminated, and the case is dismissed.
 6

 7   IT IS SO ORDERED.

 8      Dated:    November 2, 2020                          /s/ Helena   Barch-Kuchta          _
 9                                                    UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
